Citation Nr: 1144637	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board observes that the Veteran's claim of entitlement to service connection for PTSD was initially denied in a January 2004 rating decision.  Thereafter, he filed his application to reopen his claim in June 2007 and a November 2007 rating decision initially denied such claim.  Thereafter, the Veteran submitted additional evidence consisting of a stressor statement and VA treatment records dated through January 2009 were associated with the claims file.  Thereafter, in the January 2009 rating decision on appeal, the additional evidence was considered.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. As evidence received subsequent to the November 2007 rating decision qualifies as new and material evidence as such relates to the Veteran's alleged stressors and diagnosis of PTSD, it must be considered as having been filed in connection with the Veteran's original application to reopen his claim and, therefore, the Board finds that the Veteran's claim has been pending since VA received his original application to reopen his previously denied claim in June 2007.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

For the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for depression, denied by the RO in March 2005, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. 
§ 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330  (Fed. Cir. 2008).  Thus, the Board finds that the Veteran's application to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD, remains a separate and distinct claim from his prior claim for entitlement to service connection for depression.  Id.; see also Ephraim v. Brown, 82 F.3d 399  (Fed. Cir. 1996).  As a claim for whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression has not neither been considered by the agency of original jurisdiction (AOJ), nor appealed to the Board, the Board does not have jurisdiction over this issue at this time.  

The Board has re-characterized the merits of the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than depression, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In connection with this appeal, the Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing in April 2011; a transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In an unappealed January 2004 decision, the RO denied service connection for PTSD.  

2.  Evidence submitted since the RO's January 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection PTSD and, therefore, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. 
§ 3.156(a)  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA. 

At his Board hearing and in documents of record, the Veteran contends that he has PTSD as a result of traumatic events that he experienced while serving in Vietnam from March 1970 to March 1971.  Therefore, he claims that service connection for PTSD is warranted.

In a January 2004 decision, the RO denied the Veteran's original claim for entitlement to service connection for PTSD.  His claim was denied, in pertinent part, because there was no evidence of record of a diagnosis of PTSD that conformed to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria, and because the Veteran's stressor statement failed to provide specific names, places, or dates, along with his unit assignment, so as to confirm a stressor.  The Veteran did not appeal that decision.  Therefore, the RO's January 2004 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2003) [(2011)].

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The Court held that, in order to prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2011).  

Since the prior final decision was issued in January 2004, additional evidence consisting of a VA outpatient treatment report which diagnosed the Veteran with PTSD following a positive PTSD screening test, as well as testimony provided by the Veteran during his April 2011 Board hearing, has been added to the claims file.  At the time of the Veteran's Board hearing, he testified that, following patrol duty, he walked back to his barracks and then heard a loud noise.  He then ran toward the sound and found his friend, whose first name was Carl, dead from a self-inflicted gunshot under his chin.  He further stated that the incident most likely occurred in September 1970.  The Veteran testified that the deceased was from New Jersey, and that they served together in the same battalion, the 52nd Signal Battalion, in Cu Chi, Republic of Vietnam.  See Transcript, pp. 5, 6, 11.  The Veteran also testified that during his time in Vietnam and, more specifically, when leaving Vietnam in March 1971, his unit was fired upon as they were boarding the plane.  He stated that the enemy shot rockets toward his position, and that everyone was "scuffing" for their lives.  See Transcript,  p. 7.

As this evidence was not previously associated with the record at the time of the prior decision, the evidence is new.  Further, the Veteran's PTSD assessment and updated stressor information are also material, as there is evidence of record of a detailed in-service stressor to support the Veteran's claim for service connection for PTSD, as well as a PTSD diagnosis.  Further, the Veteran provided testimony with regard to a second stressor, in which he was fearful of hostile military activity, which, in light of the amended regulations governing service connection for PTSD, triggers VA's duty to assist in providing him a VA examination.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the claim for service connection PTSD and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received since the RO's January 2004 rating decision, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for PTSD is granted to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, this issue must be remanded for further development pursuant to the duty to assist.

With regard to the second PTSD element discussed in the prior section, i.e., an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f)(2) (2011).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2011).  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zaryck v. Brown, 6 Vet. App. 91 (1993);  See also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As noted above, effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2011).  

The record reflects that the Veteran served in Vietnam from March 1970 to March 1971; however, there is no indication that he served in combat.  In this regard, his records are negative for any decorations or awards denoting combat and his military occupational specialty was a cook.  

In October 2007, the Veteran submitted a stressor statement in which he indicated that he discovered Carl, a fellow service member, who had taken his own life at Cu Chi Base in Vietnam.  At such time, the Veteran reported that such occurred in June, July, or August 1970 while he was assigned to the 39th Signal Battalion.  In June 2008, the Veteran reported the same incident, but indicated that he was service with Headquarters, Headquarters Division, 86th Signal Battalion in Cu Chi Base, Vietnam, in June, July, or August 1970.  

In this case, the RO made a formal finding of a lack of information required to verify a stressor in November 2007.  Such finding stated that information submitted by the Veteran regarding in-service stressor events was insufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC), or the National Archives and Records Administration (NARA).  

Since such time, the Veteran has since provided additional evidence with regard to his claimed stressors.  Specifically, during his April 2011 Board hearing, he testified that, following patrol duty in September 1970, he walked back to his barracks and then heard a loud noise.  He then ran toward the sound and found his friend, Carl, dead from a self-inflicted gunshot under his chin.  The Veteran testified that the deceased was from New Jersey, and that they served together in the same battalion, the 52nd Signal Battalion, in Cu Chi, Republic of Vietnam.  See Transcript, pp. 5, 6, 11.  The Veteran also testified that, during his time in Vietnam and, more specifically, when leaving Vietnam in March 1971, his unit was fired upon as they were boarding the plane.  He stated that the enemy shot rockets toward his position, and that everyone was "scuffing" for their lives.  See Transcript,  p. 7.

As an initial matter, the Board observes that the Veteran has variously reported his unit as the 39th Signal Battalion; the Headquarters, Headquarters Division, 86th Signal Battalion; and the 52nd Signal Battalion.  The Board observes that his DD 214 reflects that his last duty assignment and major command was HHC 39th Signal Battalion.  The Veteran's service personnel records contained in the claims file fail to document his unit assignments.  Therefore, while on remand, the AOJ should obtain a list of the Veteran's unit assignments for the period he served in Vietnam from March 1970 to March 1971 from any appropriate source, to include the National Personnel Records Center (NPRC). 

Additionally, after verifying the Veteran's unit assignment, the AOJ should attempt to verify his alleged stressor of Carl's suicide with any appropriate source, to include JRSSC and/or NARA.  In this regard, the Veteran has reported that such occurred during the months from June to September 1970 at Cu Chi Base in Vietnam while he was serving with a Signal Battalion, to include the HHC 39th Signal Battalion.

Turning to the medical evidence of record, VA outpatient treatment records note PTSD by history.  See Report, June 2006.  The claims file does contain a diagnosis of PTSD following a positive PTSD screening test.  However, this diagnosis did not conform to DSM-IV criteria, and PTSD was not linked to either stressor event, or to his period of active service.  See Report, October 28, 2009.  During a VA examination in February 2011, while the examiner noted the Veteran's first stressor (that of the discovery of the serviceman who committed suicide), the second stressor (fired upon by rockets as he was leaving Vietnam) was not discussed.  Following the interview, the examiner did not diagnose the Veteran with PTSD.  It was noted that a July 2007 PTSD screen was positive, though PTSD was not actually diagnosed.  Instead, the Veteran was diagnosed with a depressive disorder, which was accompanied by an etiological opinion dissociating such from his military service.  The Board notes that the October 2009 PTSD assessment was not discussed by the examiner.

Therefore, the Veteran should be afforded an additional VA examination in connection with his current claim for service connection for an acquired psychiatric disorder to determine the diagnosis and etiology of any and all psychiatric disorders that may be present.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  A detailed rationale must be provided to support any etiological opinion, to include a discussion of the PTSD diagnosis of October 28, 2009, as well as each stressor statement of record.

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for his psychiatric disorder(s).  In this regard, records from the Jackson, Mississippi, VA Medical Center dated from February 2005 to January 2011, and the Biloxi, Mississippi, VA Medical Center dated from July 2009 to February 2011 are contained in the claims.  At the Veteran's Board hearing, he testified that he currently received treatment at both facilities.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand, all VA records dated from March 1, 2011, to the present, shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should verify the Veteran's unit assignments for the period he served in Vietnam from March 1970 to March 1971 from any appropriate source, to include NPRC.  Any response should be documented in the claims file.  

2.  After completing the above, the AOJ should attempt to verify the Veteran's alleged stressor of Carl's suicide with any appropriate source, to include JRSSC and/or NARA.  In this regard, with information obtained from the foregoing request, as well as the remainder of the record, the AOJ should review the file and prepare a summary of the Veteran's claimed stressor regarding Carl's suicide during the months from June 1970 to September 1970 at Cu Chi Base in Vietnam while he was serving with a Signal Battalion, to include the HHC 39th Signal Battalion.  JRSSC and/or NARA should be provided with a copy of any information obtained above and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor.  A search of unit and organizational histories should be consulted in an effort to verify non-hostile deaths.  This search should include the time period from June 1970 to September 1970 for Cu Chi Base in Vietnam while the Veteran was serving with a Signal Battalion, to include the HHC 39th Signal Battalion.  Any response should be documented in the claims file.  

3.  Obtain all outstanding VA treatment records from the Jackson VA Medical Center dated from January 2011 to the present, and from the Biloxi VA Medical Center dated from February 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressor involving discovering Carl's suicide has been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor involving discovering Carl's suicide has been verified by the AOJ.  However, the Veteran's stressor involving incoming rocket attacks during his time in Vietnam and when he was leaving in March 1971 is considered verified as such is related to the Veteran's fear of hostile military or terrorist activity and is consistent with his service in Vietnam.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


